Citation Nr: 0932719	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June and December 2006 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming.  Historically, in a June 2003 
rating decision, the RO denied the Veteran's initial claim 
for service connection for posttraumatic stress disorder 
(PTSD).  That decision was not appealed and became final.  
38 C.F.R. § 3.104.  In the June 2006 rating action, the RO 
denied the Veteran's application to reopen the previously 
denied claim, stating that the Veteran had not submitted new 
and material evidence.  Subsequently, by a December 2006 
rating action, the RO determined that there was new and 
material evidence, reopened the claim, and denied the claim 
on the merits.  In that same rating action, the RO also 
denied the Veteran's claim of entitlement to service 
connection for tinnitus.  The Veteran filed a notice of 
disagreement, dated in April 2007, and a Statement of the 
Case (SOC) was issued in September 2007.  In October 2007, 
the Veteran filed a timely substantive appeal to the Board 
(VA Form 9).

In November 2007, while sitting at the RO in Cheyenne, 
Wyoming, the Veteran testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims folder.  At his November 
2007 hearing, the Veteran withdrew from appellate 
consideration the issue of entitlement to service connection 
for tinnitus.

In a May 2008 decision, the Board granted the application to 
reopen the claim for service connection for PTSD.  In an 
attached remand, the Board requested the AMC to: contact the 
Veteran and request that he provide any additional 
information, as specific as possible, regarding dates, 
specific places of events, complete names, locations or 
units, regarding his claimed PTSD stressors; inform the 
Veteran as to the requirements for verifying his claimed 
stressors, and to advise him that such verification was 
necessary to substantiate his claim for service connection 
for PTSD; inform the Veteran that, based on the information 
in the claims file, any additional service department records 
received by the RO, and any new information received from 
him, the AMC would be requesting the United States Army & 
Joint Service Records Research Center (USAJSRRC) to provide 
any information that may corroborate his claimed stressors; 
prepare a written summary of all the stressors claimed by the 
Veteran to have led to the onset of his PTSD using any and 
all information regarding the Veteran's claimed stressors 
previously provided by him or others; submit all necessary 
documents to the USAJSRRC with a request that an attempt be 
made to corroborate the alleged stressors; write a written 
report detailing the nature of any inservice stressful 
event(s), verified by the USAJSRRC or through other 
documents; and, if and only if one or more of the Veteran's 
alleged in-service stressors was verified, arrange for the 
Veteran to be afforded a VA psychiatric examination to 
determine if he met the diagnostic criteria for PTSD and, if 
so, whether such was linked to a verified in-service 
stressor.  Having completed the required directives, in April 
2009, the RO issued an SSOC and, subsequently, returned the 
case to the Board.  As such, the Board finds that the 
provisions of the Board's May 2008 remand have been complied 
with sufficiently and will now proceed with its review of the 
appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

During this appeal, the Veteran has asserted that he sought 
treatment for depression soon after service.  While there is 
no such evidence in the claims file, there are psychiatric 
records dated in recent years that include diagnoses of 
various depressive disorders and notations of depression as a 
symptom of PTSD.  It is not clear but the Veteran may be 
seeking service connection for depression.  As the RO has not 
specifically addressed this matter, it is referred to the RO 
for clarification and any indicated action.    


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim for service 
connection for PTSD; he has been notified of what evidence he 
should provide and what evidence the VA would obtain; there 
is no indication that the Veteran has evidence pertinent to 
his claim that he has not submitted to the VA.

2.  While the Veteran did not engage in combat with the 
enemy, there is service evidence that verifies one of his 
claimed in-service stressors and competent evidence of a 
diagnosis of PTSD essentially linked to that stressor; 
however, the preponderance of the evidence, including the 
most recent psychiatric examination of the Veteran, is 
against a current diagnosis of PTSD.   


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In a December 2005 notice letter, the Veteran was informed 
about the information and evidence not of record that was 
necessary to substantiate his claim; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  The Board notes that this notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim decided herein, any 
question as to the assignment of a rating or effective date 
is moot.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment and 
personnel records to assist the Veteran with his claim.  The 
Board notes that the Veteran indicated that he sought 
treatment from a Dr. K. in Denver in 1972, soon after his 
discharge from service, for treatment for depression.  When 
asked if he had sought to procure any such records, the 
Veteran indicated that he saw Dr. K. forty years ago, 
implying that he doubted the records still existed.  The 
Veteran was advised throughout the pendency of this appeal to 
provide either medical records or contact information to 
allow the procurement such records; and that he did not 
provide any such records or information.  The duty to assist 
is not a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Additionally, the VA provided the Veteran with a VA PTSD 
examination in December 2008, which, as will be explained in 
detail below, was thorough in nature and did not include a 
current diagnosis of PTSD.  Under these circumstances, there 
is no duty to provide another medical examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that he has PTSD as a result of his service during the 
Vietnam War.  Throughout this opinion, when reference is made 
to a particular individual, their initials will be used to 
protect their privacy.  

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from November 1968 to November 1971.  His 
Military Occupational Specialty (MOS) was as a wheel vehicle 
mechanic, and he received the National Defense Service Medal, 
the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal, among other decorations.  The Veteran's 
personnel records reflect that he served in the Republic of 
Vietnam from March 28, 1969 to March 31, 1970.  While he was 
in Vietnam, he was attached to "CoC 34th Engr Bn (Const)."

Service treatment records do not contain any notation 
regarding treatment or diagnosis for a mental disorder.  

In an April 2002 Vet Center treatment record, the Veteran 
reportedly stated that he did not like the way that people 
treated him at his worksite and indicated that he was having 
difficulties with his marriage.  The assessment was anger at 
job environment and marital difficulties.

In a February 2003 VA treatment record, the Veteran 
reportedly indicated problems with depression and anxiety.  
He stated that the depression and anxiety started sometime 
around mid-December 2002.  He believed that his job was a 
contributing factor, due to his dislike for the occupation.  
During service, he recalled having an "emotional melt 
down."  He remembered that, while out on a fire base launch, 
a lieutenant upset him by saying something he disliked 
intensely and that he verbally assaulted the lieutenant.  He 
had to return to base camp, but was not punished.  The 
diagnoses were: (Axis I) major depressive illness, moderate 
in severity; (Axis III) sexual dysfunction, erectile 
dysfunction; (Axis IV) stressors, job dissatisfaction, and 
being a single parent.  

In a February 2003 Vet Center treatment record, the Veteran 
reportedly stated that his mother beat him when he was a 
child.  He reported being married four times and seeing 
himself as a victim.  He was noted to be angry often and 
being very vocal.  He believed that a coworker wanted him to 
resign, that he had ruffled too many feathers at work, and 
that he got the worse jobs as a result.  He indicated that 
his coworkers believed that he would become violent at the 
workplace.  From talking to other Veterans, he believed that 
he had PTSD.  In discussing his experiences in Vietnam, he 
stated that his base was rocketed or mortared a few times.  
During these attacks, he went into a bunker.  He reported not 
seeing any Americans killed or wounded in action.  He said he 
saw Vietnamese bodies lined up a couple of times when his 
engineering company went through the villages, but this 
experience did not bother him.  He stated that he thought 
that he would die in Vietnam.  No diagnosis was included.

In a March 2003 VA treatment record, the Veteran indicated 
continued stress with his job and his marital relationship.

In a March 2003 Vet Center treatment record, the Veteran 
informed the examiner that he wished to file a PTSD claim.  
The examiner explained that he did not display any symptoms 
of PTSD; and indicated that he might have antisocial 
personality disorder, borderline personality disorder, or 
intermittent explosive disorder.  

In a November 2004 VA treatment record, the Veteran 
reportedly indicated having a long history of depression 
dating to service.  He stated that his depression was 
episodic and had become more significant recently because of 
the current war.  He reported that his daughter was serving 
in Afghanistan.  He believed that the current war was as 
useless as Vietnam.  He stated that triggers, such as smells, 
sounds, helicopters, etc., brought him back to the Vietnam 
War.  He reported drinking a lot, but said that he had this 
under control.  He stated that he did not have any current 
drug problems.  The examiner indicated that the Veteran's 
depressed mood correlated with his preoccupation about the 
war.  He slept well and had a good energy level.  He 
complained that he was not able to remember events from the 
distant past.  He denied any suicidal ideation.  He reported 
having a "nervous breakdown" during service, but indicated 
that he destroyed that page in his medical records because he 
wanted to remove the stigma.  He said that he was never in 
combat, but saw dead bodies.  He reported that this event had 
an impact on him.  He recalled that his duties in Vietnam 
were related primarily to road construction.  The diagnoses 
were: (Axis I) major depressive illness, moderate in 
severity; (Axis III) sexual dysfunction, erectile 
dysfunction; (Axis IV) stressors, job dissatisfaction, being 
a single parent; and having a daughter in Afghanistan.

In a February 2005 Vet Center intake form, in a section 
labeled traumatic events, the Veteran reportedly stated that 
he passed through villages in Vietnam and saw Vietcong bodies 
lined up along the road.  He indicated that there were 
various degrees of fatal wounds exposed, such as "half a 
head blown away."  He recalled suffering from bouts of 
depression after leaving service.  He said that he was 
divorced four times and had three children with whom he had a 
fantastic relationship.  He stated that the crooked judicial 
authorities took away his children, but they returned on 
their own.  He reported having past psychiatric problems, 
but, when asked to describe his treatment for these problems, 
including a treating facility or person, he did not make any 
notations.  He remembered having suicidal ideation in 1988, 
but made no attempts.  The examiner's assessment was 
depression and work dissatisfaction.  

In a May 2005 Vet Center treatment record, the examiner, Dr. 
H., diagnosed the Veteran with PTSD.  In his notes, he did 
not list the criteria upon which he based the diagnosis.  
Subsequent records through September 2005 include diagnoses 
for PTSD without rationale.

In a September 2005 Vet Center treatment record, specifically 
a treatment summary and evaluation, the Veteran reportedly 
indicated that, during Vietnam, he came under fire 
occasionally and he was exposed to dead bodies strewn along 
the roadside where he worked.  The Veteran reported 
difficulty at work, including not getting along with 
coworkers, and disagreeing with their management styles and 
directions.  He stated these difficulties increased when his 
daughter was deployed.  He reported isolation, having only a 
few friends, and a lack of hobbies.  He stated that he 
watched and read about the current war, and that these 
activities led to anger and frustration.  The examiner 
indicated that psychological tests supported an Axis I 
diagnosis of PTSD.  On the Mississippi scale for PTSD, the 
Veteran scored a 108, which was above the cut-off score of 
107 for PTSD.  On a Combat Exposure Scale, the Veteran 
received a score of 5, indicative of light combat exposure.  
He also received a score of 11 on the Beck Depression 
Inventory, supporting a severe level of depression and a 13 
on the Beck Anxiety Inventory, indicating a mild level of 
current anxiety.  He also scored a 51 on the PTSD checklist, 
above the cut-off score of 50, indicating PTSD.  The examiner 
stated that this data was "consistent with clinical 
observations that show a clear pattern of significant 
depression likely from his military related Posttraumatic 
Stress Disorder."  

In assessing the Veteran's current functioning, Dr. H. stated 
that the Veteran "experienced events that ... involved 
physical threat, serious injury and severe trauma to which he 
responded with intense fear or horror."  He indicated that 
the memory of these traumatic experiences would come back in 
intensive and distressing recollections.  He stated that the 
Veteran would avoid exposure to these cues that resembled or 
symbolized aspects of the traumatic event.  The assessment 
was: (Axis I) Chronic PTSD with delayed onset; (Axis IV) 
social environment, inadequate social support, and isolation.  

At the November 2007 Board hearing, the Veteran testified 
that he first experienced depression soon after his release 
from service and sought treatment from a Dr. K .  When 
queried if he had sought records from Dr. K., the Veteran 
responded that the treatment was 40 years ago.  (Hearing 
Transcript, pages 6-7).  The Veteran stated that he 
experienced mortar fire while stationed at Phu Loi.  (Hearing 
Transcript, page 9).  He also recalled friendly artillery 
fire directly overhead while he and his company built roads 
in Vietnam during service.  (Hearing Transcript, page 5).  He 
also stated that, while working on the roads in Vietnam, he 
saw many dead Vietnamese bodies.  (Hearing Transcript, page 
4).  He also remembered that a friend lost his legs due to 
enemy fire after the Veteran left Vietnam.  (Hearing 
Transcript, page 8).  The Veteran stated that he did not have 
nightmares about service, but experienced flashbacks about 
being back in Vietnam, including sounds and smells.  When 
asked what particular incident he recalled during flashbacks, 
the Veteran testified that the incident he recalled most was 
that of the dead bodies lined up against the road.  He said 
that diesel smells and, because he lived by an Air Force 
Base, the sounds would make him recall Vietnam.  (Hearing 
Transcript, page 10).  When asked how PTSD affected his life, 
the Veteran indicated that he had been in several marriages 
and had suicidal attempts or thoughts.  (Hearing Transcript, 
page 7).
Service records confirmed that mortar attacks on Phu Loi 
occurred during the time period that the Veteran was 
stationed there.  

In a January 2009 VA psychiatric examination report, the 
Veteran reportedly indicated, upon entering the interview 
room, that he knew "how the government works" and that the 
government denied claims until Veterans died to avoid paying 
benefits.  He engaged in a brief critical diatribe regarding 
the government until the examiner redirected him to the 
reason for the interview.  The Veteran stated that, during 
his childhood, his mother was absent mostly and his father 
was a laborer who abused alcohol.  He said he did not 
remember most of his childhood "except the beatings" and 
denied any sexual abuse.  At age 15, he started drinking and 
"partying".  During service, he recalled incidents during 
which he nearly died due to alcohol and drugs.  He reported 
having problems with discipline, losing two pay grades after 
going AWOL, and threatening an officer.  When asked what 
experiences troubled him most about Vietnam, the Veteran 
responded "not expecting to survive."  When asked which 
memory was imprinted most in his mind, he described viewing 
dead bodies of Viet Cong and observing their battle wounds.  
When asked if there was anything else he remembered, he did 
not refer to any other dangerous stressors.  He indicated 
that he had divorced four times.  He said that he lost 
custody of his three children due to a corrupt lawyer and 
judge after he was accused of child abuse by an ex-spouse.  
He stated that his current relationship with his children was 
"really good."  He stated that he worked in construction 
until the early 1980's and, then, worked at a military 
warehouse until he medically retired in February 2006.  He 
denied substance abuse and indicated that he smoked one to 
two packs of cigarettes per day.   

Upon mental status examination, the examiner noted that the 
Veteran was alert, oriented and well groomed.  His memory was 
intact for both recent and distant events.  He stated that he 
experienced frequent suicidal ideation, but denied any 
current intent or plan at suicide.  Concentration and 
abstract conceptualization were intact.  Judgment and insight 
were fair.  There was no evidence of a formal thought 
disorder.  

When asked about his sleep, the Veteran stated that he slept 
about seven hours nightly, but that his sleep would be 
interrupted for unknown reasons.  He said that he had sleep 
apnea.  He indicated that his appetite was suppressed 
frequently.  Although he said that he had frequent suicidal 
ideation, he stated that he never considered suicide prior to 
service.  He recalled feeling miserable when he was a kid 
and, at the time, that he relied upon escaping his childhood 
conditions at 18.  He endorsed current transient 
hopelessness, and some subjective distress that he described 
as feeling "sick and tired" of feeling poorly.  He 
indicated that he was frequently durable "when I get 
screwed."  He denied panic attacks. 

When queried about intrusive memories, the Veteran stated 
that he recalled "aircraft moving around" at Phu Lai Air 
Force Base and viewing dead bodies.  He stated that intrusive 
memories were triggered frequently by the sounds of the 
helicopter corps.  In addition, certain smells would take him 
back to Vietnam.  He did not endorse any symptoms associated 
with rocket attacks.  He did not suffer from poor 
concentration, or endorse hypervigilance or exaggerated 
startle response.  

The examiner noted reviewing the claims folder prior to 
authoring his opinion.  In summation, the examiner stated 
that he found no link between the Veteran's posttraumatic 
features and the verified rocket attacks that occurred in 
Vietnam. He noted that he provided the Veteran with ample 
opportunity to refer to traumatic events during the interview 
and the Veteran never referenced any rocket attacks.  
Moreover, the examiner found insufficient data to arrive at a 
diagnosis of PTSD.  He noted that one clinician, Dr. H., had 
diagnosed the Veteran with PTSD, several other evaluators had 
not done so.  During the interview, the Veteran did not 
endorse symptoms and features of PTSD that would rise to the 
diagnostic criteria for that disorder and his presentation 
was not consistent with that of many PTSD Veterans the 
clinician had examined.  The examiner stated that, in his 
opinion, the Veteran had borderline personality disorder, 
characterized by transient paranoid ideation, poor impulse 
control, emotional lability, intensive angry outbursts, 
intensive unstable relationships, externalizing 
responsibility for difficulties, and a history of drug and 
alcohol abuse.  The Veteran's maladaptive behavioral 
functioning during service (i.e. drug and alcohol abuse, 
going AWOL, threatening an officer), as well as his poor 
history of social functioning, were consistent with a 
personality disorder.  The examiner also found the Veteran to 
have a major depressive disorder, likely secondary to the 
personality disorder.

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).
	
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.  See Cohen, 10 Vet. App. at 140-42.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
  
c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
While the Veteran did not engage in combat and it is not 
contended otherwise, his account of attacks on the base at 
Phu Loi have been sufficiently verified by credible 
supporting evidence.  There is also competent evidence of a 
diagnosis of PTSD.  However, as explained below, the 
preponderance of the evidence, to include a recent VA 
psychiatric examination that diagnosed a borderline 
personality disorder, is against a nexus between a current 
diagnosis of PTSD and a verified in-service stressor.  

As the Board noted in the May 2008 remand, some of the 
Veteran's alleged stressors are inherently unverifiable, such 
as seeing bodies of Viet Cong along the side of the road.  
That is, anecdotal experiences of this type simply cannot be 
verified independently and, as such, cannot be used to 
support a claim for service connection for PTSD.  See Cohen 
v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable. In order to 
be researched, incidents must be reported and documented"); 
see also 38 C.F.R. § 3.304(f).  However, the Board notes that 
service records sufficiently corroborated the Veteran's 
allegation of being exposed to hostile weaponry fire while on 
the Army base in Phu Loi.  With respect to being subjected to 
weaponry fire, such as mortar and rocket attacks, 
corroboration of every detail, including the veteran's 
personal participation is not required; rather, the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  As such, to support 
the Veteran's claim, the record must include medical evidence 
indicating a link between the Veteran's current symptoms and 
the corroborated stressor.  See 38 C.F.R. § 3.304(f).   

Reviewing the medical evidence of record, the Board notes 
that Vet Center and VA treatment records dated from April 
2002 to February 2005 refer to various psychiatric diagnoses 
but they do not include a diagnosis of PTSD.  In subsequently 
dated Vet Center treatment records, however, Dr. H., a 
clinical psychologist, diagnosed the Veteran with PTSD.  In 
his September 2005 treatment report, Dr. H. did not indicate 
that he had reviewed the Veteran's claims file prior to 
making his conclusion.  In his report, he noted that the 
Veteran indicated that during service "he came under fire 
occasionally" and that he "was exposed to dead bodies 
strewn along the roadside where he worked."  Dr. H. further 
observed that the Veteran met the criteria for a diagnosis 
for "military related" PTSD based on several tests.  He 
also states that the PTSD resulted from a traumatic event and 
that the Veteran experienced nightmares and flashbacks due to 
memories of this event.  While the clinician did not 
specifically link the Veteran's PTSD to the verified stressor 
of being subjected to mortar and rocket attacks while 
stationed at Phu Loi, Dr. H.'s conclusion of a diagnosis of 
PTSD due, at least in part, to the Veteran's being "under 
fire occasionally" is competent evidence that supports the 
contended nexus.   See 38 C.F.R. § 3.304(f). 

In his report, the December 2008 VA PTSD psychiatrist who 
examined the Veteran noted reviewing the claims file prior to 
writing his opinion.  He indicated interviewing the Veteran 
and conducting a thorough mental status examination.  The 
examiner acknowledged the VA had confirmed that the Veteran's 
in-service stressor involving rocket attacks at Phu Loi.  He 
stated that, during his interview, he allowed the Veteran the 
opportunity to discuss this stressor but the Veteran did not 
reference it.  After the interview and psychiatric 
examination, the December 2008 VA examiner diagnosed the 
Veteran with a borderline personality disorder and a major 
depressive disorder, likely secondary to the borderline 
personality disorder.  The psychiatrist specifically ruled 
out a diagnosis of PTSD and, as explained below, unlike Dr. 
H. he provided a rationale with citation to the clinical 
record.  

The December 2008 VA psychiatric examiner noted Dr. H.'s 
diagnosis of PTSD, but he also remarked that other 
evaluators, whose reports were in the claims file, did not 
make such a diagnosis.  The psychiatrist indicated that, 
after his interview and examination, he did not believe that 
the Veteran's psychiatric symptoms met all of the criteria 
for a diagnosis of PTSD.  Based on the review of the claims 
file, the thorough psychiatric examination, the comments on 
Dr. D.H's conclusion, and the recent date of the opinion, the 
Board finds that the December 2008 VA examiner's opinion has 
greater probative value when considering whether the Veteran 
has a current diagnosis of PTSD.  It is also pertinent to 
note that, as pointed out by the December 2008 VA psychiatric 
examiner, aside from Dr. H, the other relevant treatment 
records in the claims file do not contain a diagnosis of 
PTSD.  

The Board has considered the Veteran's assertion that he has 
PTSD due to his experiences in Vietnam.  However, the Veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to 
whether he meets all of the diagnostic criteria for PTSD.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
preponderance of the competent evidence is against a nexus 
between a current diagnosis of PTSD and a verified in-service 
stressor, service connection for PTSD is not warranted.  See 
38 C.F.R. § 3.304(f). 

In summation, the Board finds that while the Veteran did not 
engage in combat with the enemy, there is service evidence 
that verifies one of his claimed in-service stressors and 
competent evidence of a diagnosis of PTSD essentially linked 
to that stressor.  However, the preponderance of the 
evidence, including the most recent psychiatric examination 
of the Veteran, which was quite thorough in nature and 
included consideration of the other relevant evidence of 
record, is against a current diagnosis of PTSD.    

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).








ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


